United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4031
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Rafael Bernal-Gonzalez,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 5, 2007
                                 Filed: November 7, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Rafael Bernal-Gonzalez appeals the 87-month sentence the district court1
imposed upon his guilty plea to a drug offense, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1), and 846. Bernal-Gonzalez’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and moves to withdraw. For reversal, he argues that
Bernal-Gonzalez’s sentence, which was imposed at the bottom of the uncontested
Guidelines range, is unreasonable.



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       We review Bernal-Gonzalez’s sentence for reasonableness, and given that it
falls within the advisory Guidelines range, it is presumptively reasonable. See Rita
v. United States, 127 S. Ct. 2456, 2462 (2007) (discussing presumption). We see no
basis in the record for concluding that Bernal-Gonzalez’s sentence is unreasonable,
see United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (factors); and
further, after reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm, and
we grant counsel leave to withdraw.
                        ______________________________




                                        -2-